The Chancellor :
The hill in this case was filed in the year 1833, on the equity side of Charles County Court, and prays that the defendant may be compelled to convey to the complainants, Morgan Harris (since deceased) and his wife Etheldra, a parcel of land in said county, called “Morris Landing.” After various proceedings in the County Court, it was transferred under the act of Assembly to this court, and is submitted for decision upon notes in writing of the solicitors of the parties.
The agreement alleged in the bill is, it is true a parol agreement, but a part performance of it, is distinctly averred, and a long possession of the party under whom the complainants claim is also charged.
The answer, however, denies the agreement, and impliedly, rather than expressly, relies upon the Statute of Frauds.
My opinion is, that the complainant’s case is clearly established by the proof, if John Gr. Chapman and Elizabeth Chapman are competent witnesses, and I do not see how they can be considered incompetent. John Gr. Chapman and the surviving complainant were the heirs at law of the late Samuel Chapman, and after his death, by their deed making partition of the estate, executed on the 3d of October, 1832. Each conveyed to the other certain parcels thereof, to be held in severalty with a covenant that each should hold the parcels so conveyed free from any claim or demand on the part of the other, or his or her heirs, but neither covenanted to assure the title of the other.
In this division the land in question fell to the share of the complainant, and it is supposed that if she fails in this suit, there is some sort of responsibility on the part of the witness to compensate her for the loss, and that, therefore, he is disqualified on the ground of interest. But I do not think so. A vendor of land, selling in good faith, is not responsible for the goodness of his title beyond the covenants in his deed. Gouver*534neur vs. Elmendorf, 5 Johns. Ch. Rep., 79. And as there can be no doubt of the good faith of the witness, and he has not by his covenant warranted the title, except as against himself and his heirs, I think him a competent witness. As to Mrs. Elizabeth Chapman, no disqualifing interest is shown in her. But conceding that she is not competent, (though I certainly think she is,) the very full and conclusive evidence of John Gr. Chapman, together with the other circumstances of the case is, in my opinion, quite sufficient to entitle the complainant to a decree.
[The decree of the Chancellor in this case was affirmed upon appeal. See 9 Gill, 19.]
Alexander, for Complainants. *
May and Robt. J. Brent, for Defendant.
As there seems to be some doubt whether the purchase money was paid, a decree will be signed for a specific performance of the agreement on payment of the purchase money, or on its being made to appear by satisfactory evidence that it has been paid.